              Case 2:21-cv-00982-MJP Document 11 Filed 09/13/21 Page 1 of 3




 1                                                                 The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
      NORTHWEST ADMINISTRATORS, INC.,                     Case No. 2:21-cv-00982-MJP
10
                        Plaintiff,                     SECOND STIPULATED MOTION FOR
11                                                     EXTENSION OF TIME TO RESPOND
              v.                                       TO PLAINTIFF’S COMPLAINT
12
      MOLSON COORS BEVERAGE COMPANY NOTE ON MOTION CALENDAR:
13    USA LLC, a Delaware limited liability SEPTEMBER 13, 2021
      company,
14
                        Defendant.
15

16          Plaintiff Northwest Administrators, Inc. and Defendant Molson Coors Beverage Company
17 USA LLC, by and through their undersigned counsel of record, hereby stipulate and agree as

18 follows:

19            1.     The deadline for Defendant to answer or otherwise respond to Plaintiff’s
20 Complaint is currently September 15, 2021 (ECF No. 8).

21            2.     The parties agree that the time for Defendant to answer or otherwise respond to
22 the Complaint should be extended to October 1, 2021.

23            3.     This proposed extension will not affect the deadlines set forth in the Court’s
24 Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement (ECF No. 9).

25            4.     The parties respectfully request that the Court enter the below Order extending the
26 deadline as stipulated.
      SECOND STIPULATED MOTION FOR EXTENSION OF TIME TO                         FOX ROTHSCHILD LLP
      RESPOND TO PLAINTIFF’S COMPLAINT (2:21-CV-00982-MJP) - 1                   1001 FOURTH AVENUE, SUITE 4500
                                                                                    SEATTLE, WASHINGTON 98154
                                                                                                 206-624-3600
              Case 2:21-cv-00982-MJP Document 11 Filed 09/13/21 Page 2 of 3




 1           DATED this 13th day of September, 2021.
 2    REID, MCCARTHY, BALLEW &                    FOX ROTHSCHILD LLP
      LEAHY, L.L.P.
 3
      By    /s/ Russell J. Reid                   By     /s/ James Breitenbucher
 4         Russell J. Reid, WSBA #2560                 James Breitenbucher, WSBA #27670
           100 West Harrison Street                    1001 Fourth Avenue, Suite 4500
 5                                                     Seattle, WA 98154
           North Tower, Suite 300
                                                       Telephone: 206.624.3600
 6         Seattle, WA 98119                           Facsimile: 206.389.1708
           Telephone: (206) 285-0464                   Email: jbreitenbucher@foxrothschild.com
 7         Facsimile: (206) 285-8925
           Email: rjr@rmbllaw.com                      Attorneys for Defendant
 8

 9         Attorneys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     SECOND STIPULATED MOTION FOR EXTENSION OF TIME TO                     FOX ROTHSCHILD LLP
     RESPOND TO PLAINTIFF’S COMPLAINT (2:21-CV-00982-MJP) - 2               1001 FOURTH AVENUE, SUITE 4500
                                                                               SEATTLE, WASHINGTON 98154
                                                                                            206-624-3600
              Case 2:21-cv-00982-MJP Document 11 Filed 09/13/21 Page 3 of 3




 1                                                  ORDER
 2         Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that the time
 3 for Defendant to answer or otherwise respond to Plaintiff’s Complaint is extended to October 1,

 4 2021.

 5           DATED this 13th day of September, 2021.
 6

 7

 8
                                                  A
                                                  The Honorable Marsha J. Pechman
 9                                                United States Senior District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      SECOND STIPULATED MOTION FOR EXTENSION OF TIME TO                        FOX ROTHSCHILD LLP
      RESPOND TO PLAINTIFF’S COMPLAINT (2:21-CV-00982-MJP) - 3                  1001 FOURTH AVENUE, SUITE 4500
                                                                                   SEATTLE, WASHINGTON 98154
                                                                                                206-624-3600
